UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 EVARISTE MUGIRANEZA,
                                                  No. 6:19-cv-06140-MAT
                                 Petitioner,      DECISION AND ORDER
             -vs-

 MATTHEW G. WHITAKER, Acting Attorney
 General of the United States; THOMAS
 FEELEY, Field Office Director for
 Detention and Removal Buffalo Field
 Office Bureau of Immigration and
 Customs Enforcement Department of
 Homeland Security; JEFFREY SEARLS,
 Facility Director Buffalo Federal
 Detention Facility,


                            Respondents.


I.    Introduction

      Proceeding     pro   se,   Evariste   Mugiraneza1     (“Mugiraneza”     or

“Petitioner”)       commenced    this   habeas    proceeding      pursuant    to

28 U.S.C. § 2241 (“§ 2241”) against the respondents (hereinafter,

“the Government”)2         challenging his continued detention in the

custody of the United States Department of Homeland Security,

Immigration    and    Customs    Enforcement     (“DHS”).   For   the   reasons

discussed below, the request for a writ of habeas corpus is denied,

and the Petition (Docket No. 1) is dismissed.


      1

      The Clerk of Court is directed to correct the spelling of the petitioner’s
name; it should be “Evariste” not “Evaruste.”
      2

      The Clerk of Court is directed update the official case caption pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure so as to reflect that
William P. Barr has assumed the role of United States Attorney General, replacing
Acting Attorney General Matthew Whitaker.
II.   Factual Background

      The factual background below is drawn from the Declaration of

Brandon Smith (“Smith Decl.”) and attached Exhibits (Docket No. 6-

1).

      Mugiraneza, a native and citizen of the Democratic         Republic

of Congo (“DRC”), was admitted to the United States at New York,

New York, on or about September 24, 2014, as a refugee (RE-2).

      On October 3, 2015, the City of Syracuse Police Department

arrested Mugiraneza for Assault in the Second Degree (intent to

cause serious physical injury) in violation of New York Penal Law

(“P.L.”) § 120.05(1). P.L. § 120.05(1) is a class D felony and an

offense for which a sentence of imprisonment of one year or longer

is authorized. According to the police report filed, Mugiraneza

entered his estranged wife’s apartment without permission, hit and

kicked her repeatedly about the head and neck, causing a fracture

of one of her cervical vertebrae. An Onondaga County grand jury

subsequently indicted Mugiraneza on four counts: Assault in the

Second   Degree   in   violation   of    P.L.   §   120.05(1),   Unlawful

Imprisonment in the First Degree in violation of P.L. § 135.10,

Criminal Possession of Stolen Property in the Fourth Degree in

violation of P.L. § 165.45(2), and Petit Larceny in violation of

P.L. § 155.25.

      On March 3, 2016, Mugiraneza pleaded guilty in Onondaga County

Court to P.L. § 120.05(1) in full satisfaction of the indictment.


                                   -2-
On   May   13,   2016,   he    was   sentenced   principally   to   5     years’

probation.

      On June 24, 2016, United States Immigration and Customs

Enforcement (“ICE”) arrested Mugiraneza at the Onondaga County

Probation Office. ICE determined to retain him in custody.

      On July 1, 2016, DHS issued a Notice to Appear                    (“NTA”),

charging     Mugiraneza       with   being   removable   under      8     U.S.C.

§ 1227(a)(2)(A)(i) as an alien convicted of a crime involving moral

turpitude committed within five years after his admission to the

United States for which a sentence of one year or longer could be

imposed.

      On February 1, 2017, Mugiraneza had a custodial determination

hearing before an immigration judge (“IJ”) pursuant to Lora v.

Shanahan, 804 F.3d 601 (2d Cir. 2015), vacated 138 S. Ct. 1260

(2018). The IJ denied Mugiraneza’s request to change his custodial

status, finding that DHS had established that he is a danger to the

community. Mugiraneza appealed the denial of bond to the Board of

Immigration Appeals (“BIA”). On May 4, 2017, the BIA dismissed his

appeal, concluding that the IJ did not err in finding that the DHS

demonstrated by clear and convincing evidence that Mugiraneza poses

a danger to the community.

      On May 30, 2018, an IJ issued an order stating Mugiraneza was

removable as charged. The IJ found Mugiranez statutorily ineligible

for asylum or withholding of removal because his offense was a


                                       -3-
“particularly serious crime” and, even if the offense were not a

“particularly serious crime,” Mugiraneza did not carry his burden

of proof for demonstrating entitlement to asylum, withholding of

removal,   or      protection   under    the       Convention    Against    Torture

(“CAT”). In addition, the IJ concluded that even if Mugiraneza

qualified for asylum, the IJ would deny asylum in the exercise of

his   discretion.     With    respect   to        Mugiraneza’s   application     for

adjustment    of    status    under   INA     §    209(a)    pertaining    to those

admitted to the United States under 8 U.S.C. § 1157 as refugees,

the IJ determined that, in light of his criminal conviction,

Mugiraneza required a discretionary waiver of inadmissibility.

However, the IJ found, Mugiraneza did not qualify for such a

waiver. The IJ also denied Mugiraneza’s application to adjust his

status under INA § 209(a) as a matter of discretion. The IJ

accordingly     ordered      that   Mugiraneza       be     removed   to   the   DRC.

Mugiraneza appealed to the BIA, which dismissed his appeal on

October 26, 2018.

      On October 30, 2018, Mugiraneza refused to complete a travel

document application for the DRC Embassy. Consequently, he was

placed in “failure to comply” status. Also on October 30, 2018, DHS

served Mugiraneza with an I-229, Warning for Failure to Depart and

Notice, informing him that he was legally required to assist in his

removal.




                                        -4-
     On     November   7,     2018,         DHS        issued      a     Warrant      of

Removal/Deportation for Mugiraneza and requested that the DRC issue

a passport or other suitable travel document for him.

     On November 19, 2018, Mugiraneza was served with a Notice of

Failure to Comply pursuant to 8 C.F.R. § 241.4(g).

     In the meantime, on November 15, 2018, Mugiraneza filed a pro

se petition for review of the BIA’s decision with the United States

Court of Appeals for the Second Circuit (“Second Circuit”), along

with a motion for a stay of removal and a motion to appoint

counsel. The     Government   opposed       the        stay   motion     and   filed a

supplement with exhibits on November 26, 2018.

     On January 9, 2019, DHS served Mugiraneza with another I-229,

Warning for Failure to Depart and Notice.

     On January 16, 2019, DHS received a travel document for

Mugiraneza’s removal from the DRC Embassy and took Mugiraneza out

of failure to comply status.

     On February 12, 2019, after DHS obtained a travel document for

Mugiraneza, the Government asked the Second Circuit to expedite

adjudication of the stay motion.

     On or about February 20, 2019, DHS issued and served on

Mugiraneza   a   Decision   to Continue           in    Custody.       Prior   to   this

decision,    Mugiraneza     had   acquired             at     least    two     separate

disciplinary reports at the Buffalo Federal Detention Facility

based on three violations (possessing of anything not authorized on


                                      -5-
July 5, 2018; lying or providing a false statement to a staff

member on       July   27,   2018;    and   fighting, boxing,         sparring,    or

wrestling, etc. on July 27, 2018).

      On February 13, 2019, Mugiraneza filed the instant pro se

Petition for a Writ of Habeas Corpus (“Pet.”) (Docket No. 1) and

Response in Support (Docket No. 2). He asserts that his “prolonged

detention without a hearing on danger and flight risk violates the

Due   Process     Clause     of     the   Fifth   Amendment    and     the    Eighth

Amendment’s Excessive Bail Clause.” Pet. ¶¶ 3, 42-47. Petitioner

requests that this Court determine that his detention is not

justified because the Government has not established by clear and

convincing evidence that he presents a risk of flight or danger in

light      of   available      alternatives       to     detention,     and     order

Petitioner’s release, with appropriate conditions of supervision if

necessary, taking into account Petitioner’s ability to pay a bond.

Id. ¶ 4. In the alternative, Petitioner requests that this Court

order his release within 30 days unless the Government schedules a

hearing before an IJ at which the Government must prove that he

presents a risk of flight or danger. Id. ¶ 5.

      On    February     28,      2019,   the   Second    Circuit     granted     the

Government’s motion to expedite, granted Mugiraneza’s motion to

stay his removal, and granted his motion for assignment of pro bono

counsel. At counsel’s request, the filing date for Mugiraneza’s




                                          -6-
opening brief has been extended to July 3, 2019. Mugiraneza’s

petition for review remains pending before the Second Circuit.

       On April 18, 2019, the Government filed an Answer and Return

and Memorandum of Law (Docket No. 6-2). On May 2, 2019, Mugiraneza

filed a Reply (Docket No. 8) which is substantially similar to his

original Petition. The Petition is now fully submitted. The matter

was transferred to the undersigned on May 22, 2019.

III.    Scope of Review

       Title 28 U.S.C. § 2241 grants this Court jurisdiction to hear

habeas corpus petitions from aliens claiming they are held “in

violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Zadvydas v. Davis, 533 U.S. 678,

687 (2001) (citing 28 U.S.C. § 2241(c)(3)). However, the REAL ID

Act of 2005, Pub. L. No. 109-13, § 106(a), 199 Stat. 231 (May 11,

2005) amended the Immigration and Nationality Act (“INA”) to

provide that petitions for review filed in the appropriate Courts

of Appeals were to be the “sole and exclusive means for judicial

review” of final orders of removal. Ruiz-Martinez v. Mukasey, 516

F.3d 102, 113 (2d Cir. 2008) (citing REAL ID Act § 106(c); 8 U.S.C.

§ 1252(a)(5)). In other words, the REAL ID Act “strips district

courts of jurisdiction to hear habeas petitions challenging final

orders of deportation. . . .” De Ping Wang v. Dep’t of Homeland

Sec., 484 F.3d 615, 615-16 (2d Cir. 2007). District courts still

are empowered to grant relief under § 2241 to claims by aliens


                                 -7-
under a final order of removal who allege that their post-removal-

period      detention     and    supervision    are    unconstitutional.       See

Zadvydas, 533 U.S. at 687-88; see also Hernandez v. Gonzales, 424

F.3d 42, 42–43 (1st Cir. 2005) (“The Real ID Act deprives the

district courts of habeas jurisdiction to review orders of removal,

. . . [but] those provisions were not intended to ‘preclude habeas

review     over    challenges    to   detention     that   are   independent    of

challenges        to   removal   orders.’”)     (quoting     H.R.   Cong.     Rep.

No. 109-72, at *43 2873 (May 3, 2005)).

      Although this Court has jurisdiction to decide statutory and

constitutional challenges to civil immigration detention, it does

not have jurisdiction to review the discretionary decisions of the

Attorney General. Zadvydas, 533 U.S. at 688 (citing 8 U.S.C.

§ 1252(a)(2)(B)(ii)) (“[N]o court shall have jurisdiction to review

. . . any other decision or action of the Attorney General . . .

the authority of which is specified under this subchapter to be in

the discretion of the Attorney General.”). “[W]hether the district

court has jurisdiction will turn on the substance of the relief

that a [petitioner] is seeking.” Delgado v. Quarantillo, 643 F.3d

52, 55 (2d Cir. 2011) (per curiam).

IV.   Discussion

      A.     The Due Process Claim

      The    Petition’s     First     Claim   for   Relief   asserts   that    his

“ongoing prolonged detention without a hearing violates asserts a


                                        -8-
violation of the Due Process Clause of the Fifth Amendment.” Pet.

¶ 43. Mugiraneza asserts that “[t]o justify [his] ongoing prolonged

detention, due process requires that the government establish, at

an individualized hearing before a neutral decisionmaker, that

[his] detention is justified by clear and convincing evidence of

flight risk or danger. . . .” Id. ¶ 42.

      To the extent Mugiraneza contends that he has never been

afforded an individualized bond hearing, he is incorrect. A bond

hearing was held on February 1, 2017, before an IJ, pursuant to

Lora v. Shanahan, 804 F.3d 601 (2d Cir. 2015), vacated sub nom.

Shanahan v. Lora, 138 S. Ct. 1260 (2018). At that time, Mugiraneza

was considered to be detained pursuant to 8 U.S.C. § 1226(c)

(“§ 1226(c)”).3 Under the Second Circuit precedent in effect at

that time, Lora v. Shanahan, § 1226(c) “must be read as including

an   implicit   temporal    limitation”     in   order   to   avoid   “serious

constitutional concerns” raised by indefinite detention. 804 F.3d

at 614; Hechavarria v. Sessions, 891 F.3d 49, 57–58 (2d Cir. 2018),

as amended (May 22, 2018) (discussing Lora). Adopting the Ninth



      3

      The Government points out that some documents in Mugiraneza’s DHS file
refer to his detention as being pursuant to § 1226(c) (which provides for
mandatory detention of certain criminal aliens). However, because his criminal
sentence ultimately did not include a term of imprisonment of one year or longer
(requiring mandatory detention pursuant to § 1226(c)), his detention is pursuant
to § 1226(a), which “creates a default rule for [aliens already present in the
United States] by permitting—but not requiring—the Attorney General to issue
warrants for their arrest and detention pending removal proceedings.” Jennings
v. Rodriguez, 138 S. Ct. 830, 846 (2018). Section 1226(a) also permits the
Attorney General to release those aliens on bond, ‘[e]xcept as provided in’”
§ 1226(c). Id. at 847 (alteration in original).

                                      -9-
Circuit’s bright-line rule, Lora held that an alien detained

pursuant to § “1226(c) must be afforded a bail hearing before an

immigration judge within six months of his or her detention,” 804

F.3d at 616 (citing Rodriguez v. Robbins, 715 F.3d 1127, 1132–33

(9th Cir. 2013)). The Second Circuit also followed the Ninth

Circuit in holding that the alien “must be admitted to bail unless

the government establishes by clear and convincing evidence that

[he or she] poses a risk of flight or a risk of danger to the

community.” Lora, 804 F.3d at 616 (citing Rodriguez, 715 F.3d at

1131; footnote omitted).

     At Mugiraneza’s bond hearing, the IJ “recognize[d] that Lora

altered the burden of proof and evidentiary standards in bond

hearings by shifting the burden from the alien to establish he does

not pose a risk of danger to the community and does not pose a

flight risk to DHS to establish an alien should not be released on

bond. Under Lora, an Immigration Judge . . . ‘must’ set bond

‘unless the Government establishes by clear and convincing evidence

that the immigrant poses a risk of flight or a risk of danger to

the community.’” Bond Memorandum dated February 16, 2017, Exh. A at

40-41 (Docket No. 6-1, pp. 52-53 of 111) (quotation omitted).

     The IJ then observed that Lora “did not alter” the well-

settled BIA precedent regarding the factors to be considered, such

as the extent of the alien’s criminal record and the recency and

seriousness of his criminal activity. Id. at 41 (Docket No. 6-1,


                               -10-
p. 53 of 111) (citations omitted). The IJ explained that he

considered    the   records   pertaining     to   Mugiraneza’s        criminal

conviction and ensuing order of restraint, which indicated that he

inflicted “very serious injuries” on          the victim (i.e., facial

lacerations and a spinal fracture which necessitated the victim

wearing a neck brace). Id.        The IJ also considered Mugiraneza’s

refusal to accept culpability and his “testimony in which he

asserted that the assault had been a ‘fabrication’ by the victim.”

Id. Although the IJ noted that Mugiraneza’s had submitted letters

of support from members of the community, the “bond record was

notably devoid of any statement” from the victim “indicating that

the events that formed the basis of [Mugiraneza]’s conviction were

merely a fabrication.” Id. The IJ also considered the information

in the police report that the incident at issue was not the first

time Mugarineza had been abusive towards the victim. Id. at 42

(Docket No. 6-1, p. 54 of 111). The IJ held that after “thorough

consideration of the evidence, including the respondent’s criminal

record, the seriousness of his offense, and the severity of the

injuries sustained by the victim,” DHS had “met its burden of

showing by clear and convincing evidence that Respondent is a

danger   to   the   community.”    Id.    Accordingly,   the     IJ    denied

Mugiraneza’s request for a Lora bond.” Id.

     On appeal, the BIA affirmed the IJ’s decision on the Lora bond

determination, finding that Mugiraneza’s “criminal record, showing


                                   -11-
that he severely beat his wife causing her serious physical harm,

supports the . . . determination that the DHS met its burden to

show by clear and convincing evidence that [Mugiraneza] is a danger

to the community. As this issue is dispositive, the [BIA] need not

address the additional issue of whether [Mugiraneza] poses a risk

of flight.” BIA Order dated May 4, 2017,           Exh. A at 45-46 (Docket

No. 6-1, pp. 57-58 of 111). The BIA rejected Mugiraneza’s argument

on appeal that the existence of a past criminal record is not

necessarily sufficient to meet the Government’s burden pursuant to

Lora,4 especially since “his wife, who was the victim of his ‘sole

indiscretion,’ wrote a letter to the [IJ] in support of [him],

indicating that he is not a threat to her” and “several members of

the Congo local community” submitted letters “that he is not a

threat to the community.” Id. at 46. The BIA found that these

letters “do not negate the evidence demonstrating the violence of

[Respondent’s] assault of his wife.” Id.

      As the foregoing procedural history demonstrates, Mugiraneza’s

Petition rests on an incorrect factual premise—that he did not

receive   an   individualized     bond   hearing.    Moreover,    Mugiraneza

enjoyed the benefit of having the burden of proof allocated to the

      4

      On March 5, 2018, a little less than a year after the BIA’s affirmance of
the denial of bond, Lora was vacated, based on the Supreme Court’s decision in
Jennings, 538 138 S. Ct. 830. See Shanahan v. Lora, 138 S. Ct. 1260 (2018)
(reversing and remanding Second Circuit decision for further consideration in
light of Jennings). On remand in Lora, the Second Circuit did not consider the
issues raised by the Supreme Court because, during the pendency of the appeal,
the petitioner had received cancellation of removal. Therefore, the case became
moot. Lora v. Shanahan, 719 F. App’x 79 (2d Cir. 2018).

                                     -12-
Government under then-controlling Second Circuit precedent in Lora,

supra. The Supreme Court “has placed the burden on the Government

to   justify    civil      detention    or    the     deprivation   of   other

constitutional rights by making a showing of at least clear and

convincing evidence.” Sajous v. Decker, No. 18-CV-2447(AJN), 2018

WL   2357266,   at   *12    (S.D.N.Y.     May   23,    2018)   (citing   cases

where(citing Zadvydas, 533 U.S. at 692; Foucha v. Louisiana, 504

U.S. 71, 81-83 (1992); other citations omitted). That was the

standard applied by the IJ case at Mugiraneza’s bond hearing. Thus,

Mugiraneza cannot demonstrate that he was denied Due Process at the

bond hearing. Cf. Brevil v. Jones, No. 17 CV 1529-LTS-GWG, 2018 WL

5993731, at *4 (S.D.N.Y. Nov. 14, 2018) (finding due process error

where burden of proof at second bond hearing was allocated to alien

detained under § 1226(a), where over 37 months had passed since his

initial detention, and 34 months had passed since initial bond

hearing; due process required Government to bear burden of proof at

such a hearing because alien’s detention had become unreasonably

lengthy).

      To the extent that Mugiraneza asserts that the IJ improperly

weighed the evidence and testimony, Congress specifically provided

immigration officials with the discretion to grant or withhold

release on bond, and “[n]o court may set aside any action or

decision by [immigration officials] under this section regarding

the detention or release of any alien or the grant, revocation, or


                                       -13-
denial of bond or parole.” 8 U.S.C. § 1226(e). District courts

sitting in habeas review therefore have no jurisdiction to review

an IJ’s discretionary decision denying bond. E.g., Hassan v.

Holder, No. 11 CIV. 7157 LGS, 2014 WL 1492479, at *8-*9 (S.D.N.Y.

Apr. 15, 2014) (citing, inter alia, Hamilton v. Shanahan, No. 09

CIV. 6869 (SAS), 2009 WL 5173927, at *3 (S.D.N.Y. Dec. 30, 2009)

(“[T]his Court lacks jurisdiction over Hamilton’s Petition to the

extent it asks the Court to review the weight that the IJ or BIA

assigned the evidence or any other discretionary determinations the

IJ or BIA made, including the determination that Hamilton must be

detained pending a decision on whether he should be removed.”)

(footnotes omitted)).

     B.   The Eighth Amendment Claim

     In his second claim for relief, Petitioner asserts that his

prolonged detention violates the Eighth Amendment which prohibits

“excessive bail.” Pet. ¶ 45 (quoting U.S. CONST., amend. VIII).

Here, Petitioner has not been granted release on bond; thus, he has

no basis for arguing that the Government is asking him to pay an

excessive amount of bail in order to be released from custody.

V.   Conclusion

     For the foregoing reasons, Claim One of the Petition is

dismissed as moot because he has already been afforded a bond

hearing that complies with due process. Claim Two of the Petition

is dismissed with prejudice because it is factually baseless. The


                               -14-
Court notes that Petitioner may request a subsequent bond hearing

if he can show that his circumstances have changed materially, see

8 C.F.R. § 1003.19(e) (“After an initial bond redetermination, an

alien’s request for a subsequent bond redetermination shall be made

in writing and shall be considered only upon a showing that the

alien’s circumstances have changed materially since the prior bond

redetermination.”). The Petition therefore is dismissed without

prejudice with leave to refile should Petitioner experience a

material change in circumstances. No certificate of appealability

shall issue. The Clerk of Court is directed to update the case

caption pursuant to Rule 25(d) of the Federal Rules of Civil

Procedure so as to reflect that William P. Barr has assumed the

role of United States Attorney General, replacing Acting Attorney

General Matthew Whitaker, as well as to correct the spelling of

Petitioner’s first name (“Evariste” not “Evaruste”). The Clerk of

Court is directed to close this case.

     SO ORDERED.

                                        S/Michael A. Telesca


                                 HONORABLE MICHAEL A. TELESCA
                                 United States District Judge

Dated:    June 6, 2019
          Rochester, New York.




                                 -15-
